AMENDED AND RESTATED
LOAN ORIGINATION AND PARTICIPATION AGREEMENT
          THIS AMENDED AND RESTATED LOAN ORIGINATION AND PARTICIPATION AGREEMENT
(“Agreement”) is made and entered into as of the 31 day of October, 2006, by and
among AgStar Financial Services, PCA, d/b/a ProPartners Financial (hereafter
referred to as “ProPartners”); CHS Inc. (hereafter referred to as “CHS”) and
Cofina Financial, LLC (hereafter referred to as “Cofina”).
RECITALS:

A.   Cofina has organized an agricultural production and processing financing
program to provide financing to farmers and agricultural producers for
agricultural production or processing (the “Program”).   B.   The parties hereto
wish to enter into a transaction whereby Cofina will originate and participate
to ProPartners certain loans under the Program based on the terms and conditions
of the Farm Credit Act of 1971, as amended, the regulations of the Farm Credit
Administration, this Agreement, the Loan Underwriting Criteria and the policies,
requirements and procedures of ProPartners, all as amended from time to time
subject to the terms hereof (each, a “Loan” and collectively, the “Loans”).   C.
  The Loans will be made in the name of Cofina and ProPartners will purchase a
100%participation interest in the Loans as provided herein.   D.   ProPartners,
Cofina and CHS are parties to a Loan Origination and Participation Agreement
dated as of April 1, 2006 (the “Prior Agreement”).   E.   ProPartners previously
purchased a 100% participation interest in the loans referenced under the Prior
Agreement (the “Existing Loans”).   F.   The parties agree that ProPartners’
participation interest in the Existing Loans will be governed by the terms of
this Agreement and that this Agreement will amend and restate the Prior
Agreement in its entirety.   G.   To induce ProPartners to purchase
participation interests in the Loans, CHS and Cofina have agreed to provide
ProPartners with certain guarantees in accordance with the terns of this
Agreement.

          NOW, THEREFORE, in consideration of the parties’ respective
undertakings and obligations and of the agreements hereinafter set forth,
ProPartners, CHS and Cofina agree as follows:
I. DEFINITIONS
Unless otherwise defined herein, the capitalized terms used in this Agreement
shall have the following, meanings (whether in singular or plural form):

 



--------------------------------------------------------------------------------



 



1.01   “Borrower” means collectively with respect to a Participated Luan, each
and every. Person signing, making or co-making, endorsing, guaranteeing or
acting as surety on such Participated Loan (other than CHS and Cofina).   1.02  
“CHS 15% Recourse Loans” means, collectively, all of the Existing Loans that
were placed in the CHS 15% Recourse Pool under the Prior Agreement and are
subject to CHS’ guarantee pursuant to Article V hereof, subject to the
limitations described in Section 5.01(b).   1.03   “CHS 15% Recourse Pool” has
the meaning given in Section 3.04.   1.04   “Commitment” means with respect to a
Borrower, the aggregate principal amount of any funds Cofina is committed to
advance to any Borrower under a Participated Loan (without prejudice to normal
conditions to any such advance), computed without reduction for any advances
theretofore made which are outstanding but which in fact reduces the level of
future borrowings thereunder. If there shall be more than one Borrower with
respect to a Participated Loan, for purposes hereof Cofina shall be deemed to
have made a Commitment to each such Borrower with respect to 100% of the
aggregate principal amount of any funds with respect to which such Commitment
relates.   1.05   “Cooperative Guarantee” means the written agreement by a
cooperative affiliate of Cofina to guarantee the payment of certain Participated
Loans under such terms and documents that are approved by ProPartners,
including, without limitation, the terms and documents governing the assignment
of all rights and interests under such Cooperative Guarantee from Cofina to
ProPartners.   1.06   “Default” means with respect to any Participated Loan, any
event or circumstances which under its Loan Documents permits the indebtedness
evidenced thereby to be accelerated, collateral to be foreclosed upon or other
remedies taken.   1.07   “Defaulted Loan” has the meaning given in Section 2.02.
  1.08   “Event of Default” shall have the meaning given in Article VII hereof.
  1.09   “Existing Loans” has the meaning given in the Recitals to this
Agreement.   1.10   “15% Recourse Loans” means, collectively, all of the
Participated Loans that are placed in the 15% Recourse Pool and are subject to
Cofina’s guarantee pursuant to Article V hereof, subject to the limitations
described in Section 5.02(c).   1.11   “15% Recourse Pool” has the meaning given
in Section 3.04.   1.12   “50%, Recourse Loans” means, collectively, all of the
Participated Loans that are placed in the 50% Recourse Pool and are subject to
CHS’ guarantee pursuant to Article V hereof, subject to the limitations
described in Section 5.01(b).   1.13   “50% Recourse Pool” has the meaning given
in Section 3.04.

2



--------------------------------------------------------------------------------



 



1.14   “5% Recourse Loans” means, collectively, all of the Participated Loans
that are placed in the 5% Recourse Pool and are subject to Cofina’s guarantee
pursuant to Article V hereof, subject to the limitations described in
Section 5.02(a).   1.15   “5% Recourse Pool” has the meaning given in
Section 3.04.   1.16   “Full Recourse Loans” mean, collectively, all of the
Participated Loans that are placed in the Full Recourse Pool and are subject to
CHS’ guarantee pursuant to Article V hereof.   1.17   “Full Recourse Pool” has
the meaning given in Section 3.04.   1.18   “GAAP” means generally accepted
accounting principles in the United States in effect from time to time,
consistently applied.   1.19   “Jumbo Loan” means with respect to each Loan, a
Loan which if it became a Participated Loan would, alone or in combination with
any other Participated Loan(s) of the same type under which Commitments then
exist in favor of the same Borrower, evidence an aggregate total Commitment in
relation to all such Participated Loans in excess of $250,000. Borrowers with
common management and/or ownership shall be considered a single Borrower for
purposes of determining whether one or more Participated Loans collectively
evidence a Jumbo Loan.   1.20   “Loan” has the meaning given in the Recitals to
this Agreement.   1.21   “Loan Approval” shall have the meaning given in
Section 2.01.   1.22   “Loan Documents” include, but are not limited to, a
promissory note, all related loan agreements, amendments to such promissory note
or loan agreements, financing statements, security agreements, mortgages, trust
deeds, guaranties or other security documents which evidence any Borrower’s
obligations to Cofina in relation to a Participated Loan or Commitment to such
Borrower.   1.23   “Loan Underwriting Criteria” means the Underwriting Standards
set forth on the attached Exhibit A, as amended from time to time upon the
mutual agreement of ProPartners and Cofina.   1.24   “Near Default” means with
respect to any Participated Loan any event or circumstances which with the
passage of time, the giving of notice or both would be a Default.   1.25   “Net
Realizable Value” means, with respect to any collateral securing a Participated
Loan, the fair market value of such collateral less, as applicable, any (i)
prior liens. (ii) reasonable foreclosure or liquidation expenses and
(iii) distressed sale discounts.   1.26   “Participants” shall have the meaning
given in Section 10.02.   1.27   “Participated Loan(s)” shall have the meaning
given in Section 2.01.   1.28   “Participation Interest” shall have the meaning
given in Section 2.01.

3



--------------------------------------------------------------------------------



 



1.29   “Payments” shall mean, with respect to any Participated loan, all funds
received under such Participated Loan, including, without limitation, principal
and interest payments, prepayments received from a Borrower or proceeds received
from the disposition of collateral securing such Participated Loan.   1.30  
“Person” shall mean an individual, corporation, partnership, association, joint
venture, limited liability company, government (or any agency or political
subdivision thereof), unincorporated organization, trust or other entity,
including, without limitation, an employee pension, profit sharing or other
benefit plan or trust.   1.31   “Prime Rate” means, as of the date of
determination, the rate of interest per annum most recently published in the
Midwest Edition of The Wall Street Journal as the “prime” rate.   1.32  
“Program” has the meaning given in the Recitals to this Agreement.   1.33  
“Repurchase Option” shall have the meaning given in Section 3.07.   1.34   “10%
Recourse Loans” means, collectively, all of the Participated Loans that are
placed in the 10% Recourse Pool and are subject to Cofina’s guarantee pursuant
to Article V hereof, subject to the limitations described in Section 5.02(b).  
1.35   “10% Recourse Pool” has the meaning given in Section 3.04.   1.36  
“Term” has the meaning given in Section 11.01.   1.37   “Total Capital” means,
at any date, the amount of Cofina’s “total capital” as determined in accordance
with GAAP and including the carrying value of Cofina’s equity ownership in
Cofina Funding, LLC.   1.38   “Trademark” means the Cofina Country Business
Partners Program (whether or not registered).   1.39   “Underwriting Fee” has
the meaning given in Section 2.11.

II. LOAN ADMINISTRATION

2.01   Cofina shall originate the Loans to Borrowers in accordance with the Loan
Underwriting Criteria, the proceeds of which will be used to finance the
Borrowers’ agricultural production or processing activities in accordance with
the terms designated by ProPartners in the applicable Loan Approval (“Loan
Approval”). ProPartners shall use commercially reasonable efforts to promptly
notify Cofina in writing of its approval or declination of a Loan; provided,
however, that any approval pertaining to a Jumbo Loan shall require the written
consent of Cofina. ProPartners shall purchase a 100% participation interest from
Cofina (a “Participation Interest”), as provided in Section 3.01, in each Loan
made by Cofina in accordance with the terms of the applicable Loan Approval
(including the Existing Loans, each, a “Participated Loan” and collectively, the
“Participated Loans”).

4



--------------------------------------------------------------------------------



 



2.02   Until such time that a Participated Loan has been subject to a Default
for 30 consecutive days (a “Defaulted Loan”), ProPartners shall be responsible
for all servicing activities associated with the Participated Loans, including
the exclusive right to pursue servicing or collection activities with regard to
the Participated Loans; provided that Cofina shall work with the agricultural
producers and processors who are Borrowers to provide substantial information
gathering, initial loan analysis and on-going loan servicing. In the case of
each Defaulted Loan, unless Cofina exercises its Repurchase Option, as described
in Section 3.07, with respect to such Defaulted Loan, ProPartners shall work
with Cofina to take such actions as they agree are appropriate with respect to
such Defaulted Loan, including acceleration of the indebtedness evidenced
thereby, refusing to make additional advances, foreclosing upon collateral,
initiating litigation and agreeing to settlements and taking all other remedial
actions, and Cofina hereby agrees to pay to ProPartners the costs of such
specialized collection activities involving such Defaulted Loan pursuant to a
fee schedule provided by ProPartners to Cofina from time to time; provided,
however, that if ProPartners and Cofina do not agree on a plan of action with
respect to a Defaulted Loan, then ProPartners shall take such actions as it
determines are appropriate, subject to Cofina’s right to exercise its Repurchase
Option.   2.03   The Loan Documents required by ProPartners with respect to each
Participated Loan shall be prepared by ProPartners and delivered to the
applicable cooperative affiliate for execution by the Borrower. Each Loan shall
be made in the name of Cofina. ProPartners shall maintain possession of all
originals of the Loan Documents and any related materials.   2.04   At
ProPartners’ direction, Cofina shall use commercially reasonable efforts to
cause Cofina’s cooperative affiliates to perform such tasks as are reasonably
requested by ProPartners in connection with its servicing of the Loans,
including, but not limited to, periodically visiting a Borrower’s place of
business to inspect the collateral and records.   2.05   ProPartners shall
receive directly from the Borrower at an address and/or account designated by
ProPartners all Payments related to the Participated Loans. All Payments
received by Cofina from Borrowers in connection with the Participated Loans
shall be held in trust for ProPartners until paid over to ProPartners.   2.06  
Cofina hereby grants to ProPartners a terminable, nonexclusive, nontransferable
license to use the Trademark in connection with its relationship to the Program,
including its loan servicing activities associated with the Participated Loans,
e.g., servicing or collection activities with regard to the Participated Loans,
and in the event a Default exists under a Participated Loan, taking such action
as it determines appropriate by reason thereof, all in accordance with the terms
and provisions of this Agreement and consistent with Cofina’s standards, rules,
and procedures communicated to ProPartners in writing from time to time.
ProPartners acknowledges and agrees that Cofina is the sole and exclusive owner
of the Trademark and will not do anything inconsistent with such ownership or
directly or indirectly challenge or impair the validity thereof ProPartners
shall only use the Trademark in connection with the Program. ProPartners agrees
that it will not attack the title of Cofina to the Trademark, or the validity of
any application for registration thereof, in any jurisdiction. ProPartners may
use the Trademark provided such use strictly abides

5



--------------------------------------------------------------------------------



 



    by the terns of this Agreement and is subject to the quality control of
Cofina, and shall comply at all times with the current standards of use provided
to ProPartners by Cofina in writing. Any violation of this Section 2.06 by
ProPartners shall constitute an Event of Default under this Agreement if
ProPartners receives written notice of such violation and such violation is not
cured within 30 days of such written notice.   2.07   ProPartners shall perform
and maintain all the accounting and reporting tasks associated with the
Borrowers and the Participated Loan activities noted within this Agreement.
ProPartners will maintain accounting information in accordance with GAAP and
provide financial reports for specified periods, both noted and agreed to under
Exhibit B of this Agreement. In addition, ProPartners shall maintain and monitor
accounting systems and internal controls sufficient to adequately provide
accurate and timely information and safeguard the assets and information related
to the activities within this Agreement. As partial response to ProPartners
monitoring of their internal control system, ProPartners will provide to Cofina
any available SAS 70 Type II reports or other reports used to evaluate and test
their internal control systems contracted for by ProPartners or their assigned
servicing agent(s). ProPartners shall account for the Participated Loan pool
placement and related accrual interest, shall apply all funds received to the
appropriate purchase pools and shall provide notice to Cofina of all such
actions in accordance with the terms of this Agreement. Cofina shall have the
right, at its own expense and upon prior written notice to ProPartners, to audit
ProPartners’ accounting and associated documents in connection with the
Participated Loans and may audit or review any associated services or activities
performed by ProPartners, provided that such audit is performed during
reasonable business hours and in a manner that is not significantly disruptive
of ProPartners’ business.   2.08   Cofina and ProPartners agree that there shall
be timely and thorough communication of pertinent general and credit information
between the parties and cooperation between each party’s personnel with respect
to the terms of this Agreement. This includes, without limitation, furnishing
and exchanging pertinent correspondence, memoranda, quarterly Borrower status
reports and loan servicing documentation (such as periodic balance sheets,
operating statements, audit reports (if available) and collateral position
reports) relating to a Borrower.   2.09   This Agreement shall not be deemed to
appoint either Cofina or ProPartners as agent of the other, except as
ProPartners may be deemed the agent of Cofina for administering, servicing and
collecting under the Participated Loans. This Agreement shall not be construed
to create a partnership, joint venture or any like arrangement between Cofina
and ProPartners.   2.10   In consideration for the origination and servicing
activities performed by ProPartners tinder the terms of this Agreement, at all
times during the Term, Cofina shall pay to ProPartners a monthly underwriting
fee equal to the sum of $25,000 plus $45 for each Participated Loan that is
outstanding as of the last day of the previous month (“Underwriting Fee”). All
Underwriting Fees shall be payable no later than close of business on the tenth
day following the end of each month. The parties agree to review the terns of
the Underwriting Fee after one year.

6



--------------------------------------------------------------------------------



 



2.11   All of Cofina’s agricultural producer, processor, and other customer
data, and any other agricultural producer, processor, and other customer data
obtained pursuant to this Agreement shall be owned by Cofina and shall not be
used by ProPartners for any purpose other than fulfilling the requirements of
this Agreement.

III. SALE AND PURCHASE OF PARTICIPATION INTERESTS

3.01   ProPartners shall purchase a participation interest in all of the Loans
equal to 100% of the indebtedness under each Loan as approved and issued in
accordance herewith; provided, however, that the aggregate principal amount of
all such Participated Loans shall not exceed $120,000,000, of which the
aggregate principal amount of the Participated Loans contained in the 50%
Recourse Pool and the Full Recourse Pool cannot exceed $60,000,000. ProPartners’
obligation to purchase a Participation Interest in a Loan is conditioned upon
such Loan meeting the following requirements:

  (a)   Such Loan is subject to the guarantee of CHS or Cofina pursuant to
Article V hereof or to a Cooperative Guarantee, as designated by ProPartners in
the applicable Loan Approval;     (b)   In the case of a Loan designated by
ProPartners in the applicable Loan Approval for placement in the Full Recourse
Pool or the 50% Recourse Pool, CHS has provided its written consent to such
placement; and     (c)   In the case of a Loan designated by ProPartners in the
applicable Loan Approval to be subject to a Cooperative Guarantee, such
cooperative affiliate of Cofina has executed such documentation as requested by
ProPartners evidencing the Cooperative Guarantee.

    ProPartners shall be deemed to have purchased a Participation Interest in a
Loan only after such Loan has been approved by ProPartners in accordance with
Section 2.01 and made under such terms and conditions as ProPartners has
specified in the applicable Loan Approval. ProPartners shall have no obligation
to purchase a Loan if the documentation for such Loan was not prepared and
administered by ProPartners pursuant to this Agreement. After ProPartners’
purchase of a Participation Interest in a Loan hereunder, ProPartners shall fund
all advances under such Participated Loan in accordance with the terms and
provisions of such Participated Loan and the related Loan Documents.   3.02  
Subject to the terms and provisions of this Agreement, Cofina hereby grants to
ProPartners a power of attorney to exercise in accordance kith the terms of this
Agreement, to the exclusion of Cofina, all of the rights of Cofina under each
Participated Loan, including, but not limited to, the right (1) to perform all
loan origination, servicing, administration and collection actions with respect
to the Participated Loans, including, without limitation, those actions
specified in Article 11. (ii) to exercise any power or authority granted to
Cofina pursuant to the Loan Documents, (iii) to endorse and cash checks and
other instruments made payable to Cot-ma with respect to Payments under the
Participated Loans. (iv) to execute all Loan Documents related to the
Participated Loans

7



--------------------------------------------------------------------------------



 



on behalf of, Cofina, and (v) to otherwise exercise all rights of Cofina
established pursuant to each such Participated Loan; provided, however, that
Cofina shall have the right to work with the agricultural producers and
processors who are Borrowers for information gathering, initial loan analysis
and on-going loan servicing purposes. The powers of attorney granted by Cofina
to ProPartners hereunder are irrevocable and coupled with an interest.

3.03   Each Participated Loan will be placed into one of six purchase pools in
accordance with the Loan Underwriting Criteria and the terms of this Agreement.
The six purchase pools shall be grouped as follows: (i) 5% Recourse Loans (the
“5% Recourse Pool”); (ii) 10% Recourse Loans (the “10% Recourse Pool”);
(iii) 15% Recourse Loans (the “15% Recourse Pool”); (iv) 50% Recourse Loans (the
“50% Recourse Pool”); (v) Full Recourse Loans (the “Full Recourse Pool”) and
(vi) CHS 15% Recourse Loans (the “CHS 15% Recourse Pool”). ProPartners and
Cofina may also agree that certain Participated Loans that are not placed in one
of the six above-referenced pools be instead subject to a Cooperative Guarantee.
All of the Existing Loans will be placed in either the 15% Recourse Pool or the
CHS 15% Recourse Pool unless (a) CHS has consented in writing to the placement
of an Existing Loan in the Full Recourse Pool, (b) CHS and ProPartners have
consented in writing to the placement of an Existing Loan in the 50% Recourse
Pool or (c) ProPartners has consented in writing that an Existing Loan be
subject to a Cooperative Guarantee. All Participated Loans originated after the
date of this Agreement will be placed in either the 5% Recourse Pool, the 10%
Recourse Pool or the 15% Recourse Pool unless (y) CHS has consented in writing
to the placement of a Participated Loan in the 50% Recourse Pool or the Full
Recourse Pool or (z) the Loan Approval for such Participated Loan provides that
the Participated Loan will be subject to a Cooperative Guarantee. Each Existing
Loan contained in the CHS 15% Recourse Pool that is renewed or extended past
such Existing Loan’s current maturity date will be transferred from the CHS 15%
Recourse Pool to another pool or become subject to a Cooperative Guarantee, in
accordance with the applicable Loan Approval.   3.04   ProPartners’ portion of
the interest collected with respect to each Participated Loan shall be equal to
the following: (i) the Prime Rate less 185 basis points for each Participated
Loan placed in the 5% Recourse Pool; (ii) the Prime Rate less 165 basis points
for each Participated Loan placed in the 10% Recourse Pool; (iii) the Prime Rate
less 115 basis points for each Participated Loan placed in the 15% Recourse Pool
or the CHS 15% Recourse Pool; (iv) the Prime Rate less 165 basis points for each
Participated Loan placed in the 50% Recourse Pool or the Full Recourse Pool; and
(v) the Prime Rate less 165 basis points for each Participated Loan that is
subject to a Cooperative Guarantee (the “Retained Interest”); provided, however,
that any Participated Loan that is a fixed-rate loan shall bear interest at such
fixed rate of interest and at such Retained Interest as agreed by the parties on
a case by case basis. Cofina shall not reduce or lower the interest rate or
interest rate parameters on a Participated Loan without the prior written
consent of ProPartners. All interest collected in each [month], less the
Retained Interest, shall be paid to Cofina by ProPartners no later than the
tenth day following the end of each [month].

8



--------------------------------------------------------------------------------



 



3.05   The Participated Loans III ay he Secured by it perfected III-St priority’
Security interest in acceptable collateral with Net Realizable Value sufficient
to repay the obligations under such Participated Loans. As security for the
payment and performance of all the Participated Loans, Cofina hereby assigns to
ProPartners any and all security interests and other liens obtained by Cofina as
collateral securing the Participated Loans, and as and when requested in writing
by ProPartners, shall promptly file such UCC-3 financing statements or other
forms as ProPartners shall request evidencing such assignment.

3.06   If ProPartners at any time holds a Participation Interest in a
Participated Loan of a Borrower and Cofina extends additional credit to the same
Borrower, Cofina agrees to offer ProPartners the opportunity to purchase a
Participation Interest in such Loan in accordance with the terms of this
Agreement. Borrowers with common management and/or ownership shall be considered
a single Borrower for purposes of the foregoing.

3.07   Cofina shall have the option to repurchase ProPartners’ Participation
Interest in a Participated Loan if (i) such Participated Loan is a Defaulted
Loan or (ii) ProPartners determines that it will not consent to the renewal or
extension of such Participated Loan for a subsequent term or that ProPartners
will only consent to the renewal or extension of such Participated Loan
hereunder at a lower classification or under less favorable economic terms (in
each case, a “Repurchase Option”); provided, however, that Cofina’s exercise of
a Repurchase Option shall not he considered a payment under the guarantee
obligations of either CHS or Cofina pursuant to Article V. The Repurchase Option
shall be exercisable with respect to (i) above, during the 30-day period
following notification by ProPartners to Cofina that a Participated Loan has
become a Defaulted Loan, and with respect to (ii) above, during the 30-day
period following notification by ProPartners to Cofina of ProPartners’
determination not to consent to the renewal or extension of a Participated Loan
or to consent to such renewal or extension of a Participated Loan only at a
lower classification or under less favorable economic terms. In addition to the
above, in cases involving Participated Loans that are subject to the guarantee
of CHS, if such a Participated Loan is subject to a Default or a Near Default
and the parties agree, for a period of up to 60 days, to comply with a
collection plan regarding the collection of and remedies under such Participated
Loan (subject to ProPartners’ right to discontinue such collection efforts and
demand payment of CHS’ guaranty prior to the end of such 60-day period if the
parties mutually agree or if ProPartners determines in good faith that a delay
is likely to have a material adverse effect on ProPartners), CHS shall have the
right to purchase ProPartners’ Participation Interest in such Participated Loan
at any time prior to the end of such 60-day period (also a “Repurchase Option”).
With respect to each Repurchase Option exercised by Cofina or CHS, Cofina or
CHS, as the case may he, will pay to ProPartners a repurchase price equal to the
suns of all outstanding principal, interest and fees then existing under such
Participated Loan, plus any other reasonable third party attorney fees or other
collection costs incurred by ProPartners with respect to such Participated Loan.
Upon ProPartners’ receipt of payment in full with regard to it Repurchase
Option. ProPartners shall (a) forward to Cofina or CHS. as applicable, all Loan
Documents pertaining to such Participated Loan in ProPartners’ possession,
(b) assign to Cofina or CHS, as applicable, all of its right, title and interest
in such Participated Loan and the related Loan Documents. (c) cease and he
discharged from all activities and responsibilities regarding

9



--------------------------------------------------------------------------------



 



    such Participated Loan and (d) prepare documentation to assign applicable
collateral to CHS or Cofina, as applicable, and, if applicable, file UCC-3
financing statements.   3.08   ProPartners’ purchase of Participation Interests
in the Participated Loans pursuant to Section 3.01 hereof shall constitute a
sale of all of the beneficial ownership interest in such Participated Loans, and
the collateral securing the Participated Loan’s indebtedness, and shall not be
construed as an extension of credit by ProPartners to Cofina. In the event that
the transactions contemplated by this Agreement are nevertheless characterized
as extensions of credit, Cofina hereby grants ProPartners a security interest in
all of the Participated Loans and in all of the Loan Documents related thereto,
whether now in existence or hereafter created. The security interest granted
hereby shall secure payment of all extensions of credit by ProPartners to Cofina
and the performance of all obligations of Cofina to ProPartners of every type
and description for such extensions of credit, whether now existing or hereafter
arising. Upon an Event of Default by Cofina and anytime thereafter, ProPartners
may declare any obligations outstanding between Cofina and ProPartners to be
immediately due and payable and may exercise any and all rights of a secured
party in the enforcement of its security interest under the Uniform Commercial
Code or any other applicable law.

IV. REPRESENTATIONS, WARRANTIES AND COVENANTS

4.01   Cofina represents, warrants and covenants that it has all requisite power
and authority to execute and deliver this Agreement and the other documents
required and to perform all of the obligations under this Agreement, and the
existence of the arrangement contemplated by this Agreement and Cofina’s
participation in such arrangement and the execution, delivery and performance
under this Agreement by Cofina does not violate any applicable law in any
material respect. Cofina further represents, warrants and covenants that there
are no creditors of Cofina who have a security interest in any of the
Participated Loans and Cofina will not grant a security interest in any of the
Participated Loans to any creditor during the term of this Agreement.   4.02  
CHS represents and warrants that it has all requisite power and authority to
execute and deliver this Agreement and other documents required and to perform
all of the obligations under this Agreement, and such execution, delivery and
performance does not violate any applicable law in any material respect.   4.03
  ProPartners represents and warrants that it has all requisite power and
authority to execute and deliver this Agreement and other documents required and
to perform all of the obligations under this Agreement, and such execution,
delivery and performance does not violate any applicable law in any material
respect.

V. GUARANTEE

5.01   CHS hereby:

  (a)   absolutely and unconditionally guarantees the full payment of each
Participated Loan placed in the Full Recourse Pool; provided, however, that a
Participated

10



--------------------------------------------------------------------------------



 



      Loan will not be placed in the Full Recourse Pool without the written
consent of CHS; and     (b)   absolutely and unconditionally guarantees the
payment of the Participated Loans placed in the 50% Recourse Pool and the CHS
15% Recourse Pool; provided, however, that for each calendar year, CHS’
guarantee under this Section 5.01(b) shall be limited to the greater of (i) the
sum of 50% of the aggregate total Commitments in favor of all Borrowers with
respect to the outstanding Participated Loans contained in the 50% Recourse Pool
as of the business day preceding the date of payment, plus 15% of the aggregate
outstanding and unfunded Commitments in favor of all Borrowers with respect to
the outstanding Participated Loans contained in the CHS 15% Recourse Pool as of
the business day preceding the date of payment, plus any accrued interest, minus
any guaranty payments previously made by CHS under this Section 5.01(b), or (ii)
$4,000,000; provided, further, that any guarantee payment made by CHS towards
such limitation must be acknowledged as such in writing by ProPartners and CHS.

5.02   Cofina hereby absolutely and unconditionally guarantees the payment of
the Participated Loans placed in the 5% Recourse Pool, the 10% Recourse Pool and
the 15% Recourse Pool; provided, however, that for each calendar year, Cofina’s
guarantee under this Section 5.02 with respect to each pool shall be limited as
follows:

  (a)   with regard to the 5% Recourse Pool, to the greater of (1) the stun of
5% of the aggregate outstanding and unfunded Commitments in favor of all
Borrowers with respect to the outstanding Participated Loans contained in the 5%
Recourse Pool as of the business day preceding the date of payment, plus any
accrued interest, minus any guaranty payments previously made by Cofina under
this Section 5.02(a), or (ii) $1,000,000;     (b)   with regard to the 10%
Recourse Pool, to the greater of (i) the sum of 10% of the aggregate outstanding
and Unfunded Commitments ill favor of all Borrowers with respect to the
outstanding Participated Loans contained in the 10% Recourse Pool as of the
business day preceding the date of payment, plus any accrued interest, minus any
guaranty payments previously made by Cofina under this Section 5.02(b), or (ii)
$2,500,000; and     (c)   with regard to the 15% Recourse Pool, to the greater
of (i) the sum of 15% of the aggregate outstanding and unfunded Commitments in
favor of all Borrowers with respect to the outstanding Participated Loans
contained in the 15°4, Recourse Pool as of the business day preceding the date
of payment, plus any accrued interest. minus any guaranty payments previouslN’
made by Cofina Under this Section 5.02(c), or (ii) 54,000,000;

provided, that Cofina’s aggregate liability under the guarantees set forth in
this Section 5.02 shall be limited to the suns of $7,500,000, notwithstanding
any other provision of this Agreement. Any guarantee payment made by Cofina
towards any of the above limitations must be acknowledged as such in writing by
ProPartners and Cofina.

11



--------------------------------------------------------------------------------



 



5.03   ProPartners may make a call by written notice by certitied mail, return
receipt requested, to CHS or Cofina under any of the foregoing guarantees with
respect to any Participated Loan under which a Default by reason of the failure
to timely pay principal or interest exists, and the guaranty payment once a call
is made shall be paid on the tenth business day after confirmed receipt of such
notice by Cofina or CHS, as applicable.   5.04   ProPartners shall provide CHS
with a detailed summary at the end of each month identifying the Participated
Loans and dollars outstanding under the 50% Recourse Pool and the Full Recourse
Pool. The failure by ProPartners to provide such notice to CHS shall in no way
reduce CHS’ guarantee obligations to ProPartners hereunder. Furthermore, CHS
waives notice from ProPartners of ProPartners’ purchase of Participation
Interests in the Participated Loans hereunder.   5.05   Upon the written consent
of ProPartners (except as otherwise provided in Sections 3.07 or 11.01), which
ProPartners may withhold at its reasonable discretion or conditioned upon such
requirements as prior liquidation and application of collateral, the guarantee
obligations of CHS or Cofina may be fulfilled by providing funds, as necessary,
for the repurchase of any Participated Loan (whether partially or totally
unpaid) that is in excess of 90 days past due or that does not comply with
ProPartners’ credit standards, procedures, or loan documentation requirements.
The repurchase price of any Participated Loan shall equal the outstanding
principal balance, plus accrued interest, plus reasonable expenses incurred by
ProPartners in any collection activity, plus all related pre-payment and funding
make-whole premium.   5.06   CHS and Cofina shall have subrogation rights only
with respect to Participated Loans repurchased in connection with their
guarantee obligations hereunder and CHS and Cofina hereby agree that they will
not exercise or enforce any right of contribution, reimbursement, recourse or
subrogation against any Borrower under a Participated Loan or any collateral
securing a Participated Loan unless and until all obligations under such
Participated Loan have been paid in full by CHS or Cofina, as the case may be,
pursuant to Sections 5.01 or 5.02.   5.07   CHS and Cofina agree that
ProPartners and/or Cofina may, at any time, extend payment of any Participated
Loan in whole or in part, otherwise change the terms of payment (including
interest rate), accept partial payments, release or impair any collateral
security, release or agree not to sue any party liable on said Participated Loan
and/or take any other actions with respect to any Participated Loan or parties
thereto, all without releasing or diminishing any liability of CHS or Cofina
pursuant to this Article V.   5.08   The guarantees of CHS and Cofina herein are
promises of payment, and not of collection, and Cofina and CHS waive any right
to require ProPartners to bring any action against a Borrower under the
Participated Loans or against any other Person or to require that resort be had
to any security or credit on the books of ProPartners in favor of a Borrower.
prior to the fulfillment by CHS or Cofina of its guarantee obligations
hereunder.   5.09   No delay on the part of ProPartners in exercising any rights
hereunder or failure to exercise the same shall operate as a waiver of such
rights. In no event shall any

12



--------------------------------------------------------------------------------



 



    modification or waiver of the provisions of the guarantees of CHS and Cofrna
hereunder be affected unless in writing nor shall any such waiver be applicable
except in the specific instance for which given.   5.10   The guarantees of CHS
and Cofina hereunder shall constitute continuing and irrevocable agreements of
guarantee. The guarantees of CHS and Cofina shall continue until all amounts
owed to ProPartners under the Participated Loans have been fully and completely
discharged.

VI. COVENANTS OF COFINA

6.01   During the Tenn, Cofina shall maintain at all times, measured as of the
end of each calendar quarter, Total Capital of not less than $65,000,000.   6.02
  During the Term, Cofina shall maintain as of the last day of each month a
ratio of (i) its total debt to (ii) its Total Capital plus its loan loss
reserve, of not more than 8.00 to 1.00. For this purpose, (a) Cofina’s “total
debt” means all of Cofina’s indebtedness incurred or assumed for borrowed money
and all of Cofina’s lease obligations if, in either case, categorized as debt
according to GAAP, together with all indebtedness of any indebtedness of any
other Person if categorized as debt according to GAAP, and (b) Cofina’s “loan
loss reserve” means the amount identified on Cofina’s balance sheet as loan loss
reserves as of the last day of the appropriate month.

VII. EVENTS OF DEFAULT AND REMEDIES

7.01   The occurrence of any one or more of the following events will constitute
an “Event of Default” hereunder:

  (a)   Cofina, CHS or ProPartners materially breach any covenant or term, or
fail to perform in any material respect, any obligations under this Agreement;  
  (b)   Any warranty, representation, or statement now or hereafter furnished by
or on behalf of Cofina to ProPartners in connection with this Agreement proves
to be false or misleading in any material respect when furnished;     (c)  
Failure by Cofina to remit to ProPartners, within ten days of its receipt
thereof, ProPartners’ share of Payments received with regard to any Participated
Loan; or     (d)   Cofina, CHS or ProPartners become insolvent, or declare
bankruptcy.

7.02   Upon the occurrence of any Event of Default, the non-defaulting party
may, at its sole option and discretion and upon prior written notice to the
defaulting party, suspend or terminate its obligations hereunder, or exercise
any rights contained in this Agreement. In addition, or in the alternative, the
non-defaulting party may exercise any rights available to it at last or equity,
which rights are hereby expressly preserved. Such rights and remedies will be
cumulative and not exclusive to the fullest extent necessary in order to provide
the Non-defaulting party with its benefit of the bargain under this Agreement.

13



--------------------------------------------------------------------------------



 



VIII. INDEMNIFICATION

8.01   Cofina, by executing this Agreement, agrees to indemnify ProPartners, its
agents and employees, for any losses suffered by ProPartners or such agents and
employees when such losses are caused by the gross negligence of Cofina or any
of its employees or agents or by the willful, wanton, or criminal conduct of
Cofina or any of its employees or agents.   8.02   CHS, by executing this
Agreement, agrees to indemnify ProPartners, its agents and employees, for any
losses suffered by ProPartners or such agents and employees when such losses are
caused by the gross negligence of CHS or any of its employees or agents or by
the willful, wanton, or criminal conduct of CHS or any of its employees or
agents.   8.03   ProPartners, by executing this Agreement, agrees to indemnify
Cofina and CHS, their respective agents and employees, for any losses suffered
by Cofina and CHS when such losses are caused by the gross negligence of
ProPartners or any of its employees or agents or by the willful, wanton, or
criminal conduct of ProPartners or any of its employees or agents.   8.04   The
failure of ProPartners to properly file or continue UCC financing statements
shall be considered to be gross negligence.

IX. FINANCIAL INFORMATION AND REPORTING

9.01   Cofina shall furnish ProPartners with Cofina’s monthly financial
statements prepared in accordance with GAAP within 30 days after the end of each
month. Cofina shall also furnish ProPartners with Cofina’s individual fiscal
year-end financials, president’s reports and internal reviews and audits to
within 120 days of each such fiscal year-end or, if earlier, within 30 days of
completion thereof.   9.02   CHS shall furnish ProPartners with CHS’
consolidated fiscal year-end financials, president’s reports and internal
reviews and audits to within 90 days of each such fiscal year-end or, if
earlier, within 30 days of completion thereof. The delivery of the CHS annual
report on Form 10-K, as prepared and filed in accordance with the requirements
of the Securities and Exchange Commission, shall be deemed to satisfy the
requirement of delivering such information of CHS.   9.03   ProPartners shall
furnish Cofina with those reports set forth on Exhibit B, as well as any
additional reports requested by Cofina and agreed to by ProPartners, which
agreement shall not be unreasonably withheld.

X. SUCCESSORS AND PARTICIPANTS

10.01   This Agreement shall bind and Inure to the benefit of ProPartners, CHS
and Cofina and their respective successors and assigns, but may be assigned only
with the consent of the other parties.

14



--------------------------------------------------------------------------------



 



10.02   ProPartners may sell participation ownership interests in the
Participation Interests to other institutions within what is known as the Farm
Credit System, the name commonly used to refer to the entities and activities
authorized by the terms of the Farm Credit Act of 1971 and the regulations
thereunder (collectively, the “Participants”). Cofina and CHS consent to the
grant of such subparticipations, as well as any other participation or
subparticipation which ProPartners or any Participant may elect to grant in any
or all of the Participated Loans.

XI. EXPIRATION AND TERMINATION

11.01   This Agreement shall continue in effect until December 31, 2008
(“Term”), which Term will automatically renew for additional one-year increments
unless a written termination notice is given to the other parties at least
90 days prior to the end of the current Term; provided, however, that either
party may terminate this Agreement upon written notice to the other in the event
that the other party is in breach in any material respect of its obligations
hereunder and such breach remains uncured for ten business days following
written notice thereof to such party. In the event this Agreement is expired,
terminated or suspended, the respective rights and obligations of the parties
shall continue with respect to any outstanding Participated Loans until all
indebtedness and other obligations under all such Participated Loans and related
Loan Documents have been fully and completely discharged. This Agreement shall
terminate upon full payment of all indebtedness and other obligations under all
such Participated Loans and related Loan Documents and the closing of all of the
purchase pools.

XII. MISCELLINIOUS

12.01   No provision of this Agreement or any other related agreement among
ProPartners, Cofina and/or CHS regarding the Participated Loans can be waived,
modified, amended, supplemented, or terminated, except by a writing executed by
ProPartners, CHS and Cofina. The failure of any party to enforce at any time any
of the provisions of this Agreement shall in no way be construed to waive any
such provision, nor in any way to affect the validity of this Agreement or any
part thereof or the right of any party thereafter to enforce each and every such
provision. No waiver of any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach.   12.02   This Agreement and any other
agreements among the parties associated with the Participated Loans shall be
governed by and construed under the laws of the State of Minnesota, without
giving effect to conflict of law principles thereof.   12.03   ProPartners, CHS
and Cofina agree to execute other agreements, documents or instruments as
requested by the other party in connection with this Agreement as may be deemed
necessary to carry out the puilose hereof.   12.04   Except as otherwise
expressly provided herein, all notices and other communications shall have been
duly given and shall be effective (a) when delivered, (b) when transmitted via
facsimile to the number set out below, (c) the business day following the day on
which the same has been delivered prepaid (or pursuant to an invoice

15



--------------------------------------------------------------------------------



 



    arrangement) to a reputable national overnight air courier service, or
(d) the third business day following the day on which the same is sent by
certified or registered mail, postage prepaid, in each case to the respective
parties at the address set forth below, or at such other address as such party
may specify by written notice to the other parties hereto:       If to Cofina:  
    Cofina Financial, LLC
5500 Cenex Drive
Inver Grove Heights, Minnesota 55077
Attention: Sharon Barber
Fax: (651) 451-4917       If to CHS:       CHS Inc.
P.O. Box 64089
St. Paul, Minnesota 55164-0089
Attention: John Sclunitz
Fax: (651) 355-4554       If to ProPartners:       ProPartners Financial
375 Jackson Street
St. Paul, Minnesota 55101-1810
Attention: Chris Mueller
Fax: (651) 282-7861   12.05   All payments made by the appropriate party under
this Agreement shall be made in the lawful currency of the United States by wire
transfer or other electronic method (i.e., ACH) of immediately available funds
to the appropriate party, in accordance with the wire transfer instructions
specified in a written notice delivered to the other party from time to time.  
12.06   This Agreement constitutes the entire agreement of the parties hereto
with respect to the subject matter hereof, and supersedes all previous and
contemporaneous negotiations, promises, covenants, agreements, understandings,
and representations on such subjects, all of which have become merged and
finally integrated into this Agreement. The parties agree that this Agreement
amends and restates the Prior Agreement and that this Agreement supersedes and
replaces the Prior Agreement in its entirety.   12.07   Wherever possible, each
provision of this Agreement shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of this Agreement.

16



--------------------------------------------------------------------------------



 



12.08   This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original and all of
which counterparts, taken together, shall constitute one and the same
instrument.

[signature page follows]

17



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the parties hereto has caused this
Agreement to be duly executed and delivered as of the date first above written.

                  AGSTAR FINANCIAL SERVICES, PCA,
D/B/A PROPARTNERS FINANCIAL    
 
           
 
  By:        
 
     
 
   
 
  Its:        
 
     
 
   
 
                COFINA FINANCIAL, LLC    
 
           
 
  By:        
 
     
 
   
 
  Its:        
 
     
 
   
 
                CHS INC.    
 
           
 
  By:        
 
     
 
   
 
  Its:        
 
     
 
   

18



--------------------------------------------------------------------------------



 



EXHIBIT A
Loan Underwriting Criteria
[attached]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Reports
Cofina Financial Reports
Daily
Interest Accrual by Loan Pool
Principal by Loan Pool
Principal Payments
Principal Disbursements
Interest Payments
Fee Payments & Disbursements
All other transactions/corrections
Wire Transfer Charges
Loan Payable
Interest Payable
All of the above daily reports are by loan pool and will also have a running
month-to-date balance on a pool basis
Weekly
Past due loan list
Country Loan Officer Trial Balance
Monthly
Individual loan listing within each pool to include at a minimum:
Commitment and outstanding loan balance
Interest receivable
Classification and date changed
ADB
Guarantee (recourse)
Monthly Customer Statements and transaction history (provided through website
access)
Income by State Report
Past Due Summary
Future Maturities & Payments
Loans Approved during the month
Loans paid off during the month
Asset Classification Summary by Loan Pool
Interest buy-downs and add-ons ADB
Country Business Partners ADB
Ex. A-1

 



--------------------------------------------------------------------------------



 



(COFINA FINANCIAL LOGO) [c48645c4864524.gif]   Section 4
Loan Underwriting Standards
Producer Lending

Loan Underwriting Standards
This policy establishes the loan underwriting standards governing Cofina
Financial’s producer lending programs. These programs are transactional
financing which primarily support the applicant’s purchase of inputs necessary
to raise crops or produce livestock. Repayment is expected upon the sale of the
corresponding crops or livestock financed. Credit requests are thoroughly, yet
differentially analyzed to help ensure quality credit decisions. Credit staff’s
analysis, documentation and recommendations are the keys to a successful, high
quality loan program.
Loan Limits
Loan commitments are generally limited to:
     Crop

         
 
  -   65% of the value of all crops produced  
 
  -   60% of the value of all crops produced when the producer feeds 25% or more
of growing crops  
 
  -   100% total net worth

     Livestock

         
 
  -   $150/hd equity position for price protected feeder livestock  
 
  -   $200/hd equity position for open priced feeder livestock  
 
  -   $550/hd breeder livestock  
 
  -   $700/cow-calf pair  
 
  -   150% total net worth

Credit Analysis Standards
Differential credit analysis and verification is employed in the underwriting
process based on the applicant’s total loan exposure and purpose of request. All
loans are credit scored to provide a baseline credit rating. Loan commitments of
$100,000 or less are underwritten based on the credit scoring system. Loan
commitments between $100,000 and $250,000 require additional credit verification
to support the credit decision. Larger loans typically exceeding $250,000
require more traditional trend analysis to support credit decisions. All credit
decisions and corresponding loan conditions are documented in the Trade Credit
Application and credit file supporting the loan request.
Loan Quality Tiers
Loans are rated and placed in one of five loan quality tiers. The Tier rating
impacts risk pool placement, pricing, collateral needs and guaranty
requirements. The general definitions include:

A1   High quality loans with sufficient strength to support timely and full
repayment performance even with average or greater adversity. A1 loans will
generally require no guaranty by the partner and support the best interest
rates.

A2   High quality loans that may have weaknesses, but contain offsetting
strengths to support timely and full repayment performance, even with average
adversity.

B   Loans with weaknesses. Offsetting strengths are marginal and could delay
timely and full repayment of the loan request with average adversity.

C   Weak loans with very limited offsetting strengths and a high probability
that timely and full repayment of the loan request would be delayed or fail with
average adversity.

D   Materially weak loans with very limited to no offsetting strengths and a
high degree of certainty that timely and full repayment of the loan request
would not occur with any adversity. These loans are generally declined to
protect the interests of both Cofina Financial and the Country Business Partner
(“CBP or Partner”) and if approved by the Partner, shall require 100% guaranty
and Partner payout 30 days after maturity.

9/06
Page 1 of 8



 



--------------------------------------------------------------------------------



 



Section 4
Loan Underwriting Standards
Producer Lending
Country Business Partner Guaranty
Cofina Financial’s relationship with each CBP shall be documented in a partner
agreement. The partner agreements define the terms of the relationship as well
as the Partner guaranty options available to support producer loans. Each
Partner shall be approved for a specified level of guaranty prior to accepting
producer loans on a guaranty basis. Maximum guaranty levels shall be approved by
both the Partner and Cofina Financial and its funding source, as required.
Credit shall be responsible for monitoring and reporting guaranty utilization
relative to the maximum approved.
The Partner has the option of providing a guaranty for certain classified loans
on a pro-rata basis. The terms of the guaranty relationship are documented in a
Country Business Partner Master Guaranty Agreement and applied on a portfolio
basis with the Partner. Guaranty requirements are established based on the
producer loan tier rating and compliance with standard loan conditions. Guaranty
requirements by loan tier and pool are as follows:

                                                  Tier   A1   A2   B   B   C   D
Pool   5%   10%   15%   50%   15%/100%   100%*  
CBP — Pro-rata Guaranty
    0 %     0 %     0, 25, 50, 75 %   na     100 %     100 %*  
CHS — CO Pool Guaranty
    0 %     0 %     0 %     50 %     100 %     100 %  

Standard Loan Conditions
1st Crop Lien — Cofina Financial requires a 1st lien on crops with the exception
of small, tier A1 or A2 loans. The applicant must clearly meet the FICO, credit
score, and LTV maximum to qualify for a 2nd lien position.
Crop Insurance — Cofina Financial requires crop insurance on all loan
applications. Crop loans shall require a minimum of 65% multi-peril crop
insurance or CRC coverage assuming the loan is equal to or exceeds 65% of crop
value. In general, the level of insurance should be in an amount equal to or
greater than the loan amount. If crop insurance is below the loan amount or not
obtained, the loan amount may be reduced for lower tier quality loans or require
a guaranty, if not already a condition of approval. An assignment of insurance
is also required with the exception of small tier A1 or A2 loans. Refer to crop
loan conditions for further specifications.
Joint Checks — Cofina Financial requires joint checks (EFS, CNS, or Notice to
Buyer filings) on all applications with the exception of small, tier A1 or A2
crop loans. Joint checks may also be waived if the customer has a solid
repayment history, adequate working capital, and/or the Partner provides a
guaranty, if not already a condition of the loan.
FSA Assignment — Cofina Financial requires an assignment of government payments
with the exception of small, tier A1 or A2 loans. Refer to crop loan conditions
for further specifications.
Secondary Collateral — Cofina Financial requires an Ag blanket filing/junior
lien on machinery and equipment on all loans with the exception of small tier A1
and A2 loans. Refer to crop loan conditions for further specifications.
1st Lien on Livestock Financed — Cofina Financial requires a 1st lien on all
livestock financed. A 1st lien on feed crops is also required if contributed as
equity.
Livestock Insurance — Cofina Financial requires catastrophic loss insurance on
livestock financed with Cofina Financial named as loss payee.

          9/06 (COFINA FINANCIAL LOGO) [c48645c4864523.gif]   Page 2 of 8

 



--------------------------------------------------------------------------------



 



Section 4
Loan Underwriting Standards
Producer Lending
Total Loan Commitment: < $100,000
Information Requirements
Loan Application
Legal Entity Documents (if other than sole proprietor)
Cropland Legal Descriptions
Credit Analysis & Documentation Criteria
Loan commitments of $100,000 or less are underwritten using a credit scoring
model which incorporates the applicant’s basic financial information with
information from the credit bureau report. All related parties shall be
evaluated in the credit scoring process and weak credit scores shall be
reflected in the final credit approval decision. Credit approval is documented
in the Trade Credit Application. A copy of the approved loan conditions is
maintained in the credit file.
Underwriting Standards/Tier Rating
Loan pool placement and tier ratings are based on the resulting FICO Score, CB
score and report notations, loan to net worth, owner equity, payment experience,
debt exposure, and loan to crop value. If the borrower has no crop insurance,
significant judgments, bankruptcy or other major derogatory factors on the CB
report, the loan request may warrant a reduction in Tier or may be declined.

                                          Tier   A1   A2   B   C   D Pool   5%  
10%   15% / 50%   15%***/100%   100%*  
FICO
    220 +      190-219       165-189       130-164       <130    
CB Score
    ³ 730       ³ 700       ³ 650       ³ 600       < 600    
Owner’s Equity
    > 40 %     > 40 %     > 30 %     < 30 %     < 20 %  
Debt Exposure
    > 50 %     > 50 %     > 30 %     > 30 %     < 30 %  
Payment Experience **
    £ 2       £ 2       £ 3       £ 3       ³ 4    
Loan to Crop Value
    £ 65 %     £ 65 %     £ 65 %     £ 65 %     > 65 %  
Loan to Net Worth
    £ 100 %     £ 100 %     £ 100 %     £ 100 %     > 100 %  

 

*   Recommend decline or 100% guaranty with 30 day payout.   **   Repayment
definitions:             1 — Always pays within 30 days; 2 — Usually pays within
30 days of due date; 3 — Occasionally 30 — 60 days late   ***   Partner loans
with a 100% guaranty shall be placed in the 15% Pool and priced consistent with
the 10% Pool cost.

Loan Conditions & Collateral Requirements
The following table outlines loan conditions and collateral requirements for
crop input loans £ $100,000. This is a general outline, each individual loan is
reviewed individually and conditions may be added or removed based on each
producer’s unique situation.

          Tier   A1 & A2   B & C Pool   5% & 10%   15%, 50% & 100%  
$10,000 — $75,000
Two hour turnaround on complete applications
  Straight line of credit 2nd UCC lien on crop MPCI   Straight line of credit
1st UCC lien on crop MPCI
Insurance Assignment


$75,001 — $100,000
  Straight line of credit 1st UCC lien on crop MPCI
Insurance Assignment Ag Blanket UCC   FSA Assignment
Crop Contract Assignment
Ag Blanket UCC w/CNS-EFS filings

          10/06 (COFINA FINANCIAL LOGO) [c48645c4864523.gif]   Page 3 of 8

 



--------------------------------------------------------------------------------



 



Section 4
Loan Underwriting Standards
Producer Lending
Total Loan Commitment: $100,001 — $250,000
Information Requirements
Loan Application
Current Balance Sheet and Supporting Schedules from all Related Parties (dated
within 90 days of application)
Legal Entity Documents (if other than sole proprietor)
Cropland Legal Descriptions
Credit Analysis & Documentation Criteria
Loan commitments between $100,000 and $250,000 require additional credit
information and verification to support the credit score and approval decision.
Credit references and major balance sheet items shall be verified for each
applicant and related party. Any material credit weaknesses shall be documented
and addressed with mitigating factors to support the credit decision. A brief
overview of the credit decision shall be documented in the Trade Credit
Application. A copy of the approved loan conditions is maintained in the credit
file.
Underwriting Standards/Tier Rating
The core standards for approval are in the Tier A category. As ratios improve, a
loan can be moved into Tier A1. As ratios decline, then Tier B or Tier C
standards are applied. The ratios shown in the A1, B and C are provided as
guidelines to help provide consistency for Tier ratings.
Loans can be placed in a Tier without meeting all the ratios if other ratios are
strong or there are other mitigating factors such as equity available to be
financed, co-signer, etc. These factors must be identified. The credit score has
less impact on the credit decision and more weight is given to the financial
analysis and other credit factors. In addition, if the applicant does not meet
all loan conditions e.g. no crop insurance, the loan request may warrant a
reduction in Tier or credit decline.

                                          Tier   A1   A2   B   C   D Pool   5%  
10%   15%/50%   15%***/100%   100%*  
FICO
    220 +      190-219       165-189       130-164       <130    
CB Score
    ³ 730       ³ 700       ³ 650       ³600       < 600    
Owner Equity %
    > 45 %     > 40 %     > 35 %     > 30 %     < 30 %  
Working Capital / AGI
    > 20 %     > 15 %     0     Negative   Negative  
Interest / AGI
    < 12 %     < 15 %     < 18 %     < 21 %     > 21 %  
Repayment History **
    1       £ 2       £ 3       £ 3       ³ 4    
Loan / Net Worth**
    < 100 %     < 100 %     < 100 %     < 100 %     > 100 %  
Collateral- Loan / EMV
    £ 65 %     £ 65 %     £ 65 %     £ 65 %     > 65 %  

 

*   Recommend decline or 100% guaranty with 30 day payout.
  **   Repayment definitions:    
1 — Always pays within 30 days; 2 — Usually pays within 30 days of due date; 3 -
Occasionally 30 — 60 days late 
  ***   Partner loans with a 100% guaranty shall be placed in the 15% Pool and
priced consistent with the 10% Pool cost.

      (COFINA FINACIAL LOGO) [c48645c4864523.gif]   10/06
Page 4 of 8

 



--------------------------------------------------------------------------------



 



Section 4
Loan Underwriting Standards
Producer Lending
Loan Conditions & Collateral Requirements
The table on the following page provides a general outline of loan conditions
and collateral requirements for crop input loan commitments between $100,000 and
$250,000. Each individual loan is reviewed individually and conditions may be
added or removed based on the applicant’s unique situation.

          Tier   A1 & A2   B & C Pool   5% & 10%   15%, 50% & 100%
$100,001 — $250,000

2 day turnaround with complete application for sole proprietorship

3 day turnaround with complete application for entities
  Straight line of credit 1st UCC lien on crop 65% MPCI (minimum) Insurance
Assignment Ag Blanket UCC   Straight line of credit
1st UCC lien on crop
65% MPCI (minimum)
Insurance Assignment
FSA Assignment
Crop Contract Assignment
Ag Blanket UCC w/CNS-EFS filings

      (COFINA FINACIAL LOGO) [c48645c4864523.gif]   10/06
Page 4 of 8

 



--------------------------------------------------------------------------------



 



Section 4
Loan Underwriting Standards
Producer Lending
Total Loan Commitment: > $250,000
Information Requirements
Loan Application
Current & Prior Year Balance Sheet and Supporting Schedules from all Related
Parties (dated within 90 days of application)
3 years Tax Forms 1040 and Schedule F
Legal Entity Documents (if other than sole proprietor)
Cropland Legal Descriptions
Credit Analysis & Documentation Criteria
Loan commitments exceeding $250,000 require more traditional credit analysis and
documentation to support the credit score and approval decision. In addition to
verifying major balance sheet items and credit reference, the credit decision
shall consider key balance sheet trends and earnings performance. Key credit
factors and any material credit weaknesses shall be documented and addressed in
a credit narrative. Loans exceeding $500,000 require a detailed credit report
addressing all credit factors and loan conditions. A copy of the credit
narrative and supporting loan conditions shall be maintained in the credit file.
Underwriting Standards/Tier Rating
The core standards for approval are in the Tier A category. As ratios improve, a
loan can be moved into Tier A1. As ratios decline, then Tier B or Tier C
standards are applied. The ratios shown in the A1, B and C are provided as
guidelines to help provide consistency for Tier ratings.
Loans can be placed in a Tier without meeting all the ratios if other ratios are
strong or there are other mitigating factors such as equity available to be
financed, co-signer, etc. These factors must be identified. The credit score has
less impact on the credit decision and more weight is given to the financial
analysis and other credit factors. In addition, if the applicant does not meet
all loan conditions e.g. no crop insurance, the loan request may warrant a
reduction in Tier or credit decline.

                                          Tier   A1   A2   B   C   D Pool   5%  
10%   15%/50%   15%***/100%   100%*  
FICO
    220 +      190-219       165-189       130-164       <130    
CB Score
    > 730       > 700       > 650       > 600       < 600    
Owner Equity %
    > 45 %     > 40 %     > 35 %     > 30 %     < 30 %  
Working Capital / AGI
    > 20 %     > 15 %     0     Negative   Negative  
Interest / AGI
    < 12 %     < 15 %     < 18 %     < 21 %     > 21 %  
CDRC
    > 120 %     > 110 %     > 110 %     > 100 %     < 100 %  
Repayment History **
    1       < 2       < 3       < 3       > 4    
Loan / Net Worth**
    < 100 %     < 100 %     < 100 %     < 100 %     > 100 %  
Collateral- Loan / EMV
    < 65 %     < 65 %     < 65 %     < 65 %     > 65 %  

 

*   Recommend decline or 100% guaranty with 30 day payout.
  **   Repayment definitions:    
1 – Always pays within 30 days; 2 – Usually pays within 30 days of due date; 3 –
Occasionally 30 – 60 days late 
  ***   Partner loans with a 100% guaranty shall be placed in the 15% Pool and
priced consistent with the 10% Pool cost.

      ( COFINA) [c48645c4864523.gif]   10/06
Page 6 of 8

 



--------------------------------------------------------------------------------



 



Section 4
Loan Underwriting Standards
Producer Lending
Loan Conditions & Collateral Requirements
The table on the following page provides a general outline of loan conditions
and collateral requirements for crop input loan commitments exceeding $250,000.
Each loan request is reviewed individually and conditions may be added or
removed based on the applicant’s unique situation.

          Tier   A1 & A2   B & C Pool   5% & 10%   15%, 50% & 100%
$250,000 — $500,000
5 day turnaround with complete application
  Straight line of credit Revolving line of credit option (A1 only) 1st UCC lien
on crop 65% MPCI (minimum) Insurance Assignment Ag Blanket UCC   Straight line
of credit 1st UCC lien on crop 65% MPCI (minimum) Insurance Assignment FSA
Assignment Crop Contract Assignment Ag Blanket UCC w/CNS-EFS filings
 
       
> $500,000
10 day turnaround with complete application
  CLO Direct Customer Call Straight line of credit Revolving line of credit
option (A1only) 1st UCC lien on crop 65% MPCI (minimum) Insurance Assignment Ag
Blanket UCC   CLO Direct Customer Call Straight line of credit 1st UCC lien on
crop 65% MPCI (minimum) Insurance Assignment FSA Assignment Crop Contract
Assignment Ag Blanket UCC w/CNS-EFS filings

      ( COFINA) [c48645c4864523.gif]   10/06
Page 7 of 8

 



--------------------------------------------------------------------------------



 



Section 4
Loan Underwriting Standards
Producer Lending
Livestock Loans – Supplemental Underwriting Standards
Information requirements and credit analysis & documentation criteria are the
same for crop and livestock loans.
Underwriting Standards/Tier Rating
The core standards for approval are in the Tier A category. As ratios improve, a
loan can be moved into Tier A1. As ratios decline, then Tier B or Tier C
standards are applied. The ratios shown in the A1, B and C are provided as
guidelines to help provide consistency for Tier ratings.

                                  Tier   A1   A2   B   C Pool   5%   10%   15%  
15%***/50%/100%*  
FICO
    220+       190-219       165-189       130-164    
CB Score
    > 730       > 700       > 650       > 600    
Owner Equity %
    > 45 %     > 40 %     > 35 %     > 30 %  
Working Capital / AGI
    > 20 %     > 15 %     0     Negative  
Interest / AGI
    < 12 %     < 15 %     < 18 %     < 21 %  
CDRC
    > 120 %     > 110 %     > 110 %     > 100 %  
Repayment History **
    1       < 2       < 3       < 3    
Loan / Net Worth**
    < 200 %     < 150 %     < 100 %     < 100 %  
Equity — Feeder Cattle
                               
Contracted/Hedged
  15% of MV   15% of MV   15% of MV   15% of MV
 
  ($100 min)   ($100 min)   ($100 min)   ($100 min)
Open
  20% of MV   20% of MV   20% of MV   20% of MV
 
  ($150 min)   ($150 min)   ($150 min)   ($150 min)  
Equity — Breeding Cattle
                               
Equity / Cow
  $ 100     $ 100     $ 100     $ 100  
Max. Loan / Cow
  $ 550     $ 550     $ 550     $ 550  
Max. Loan / Cow-Calf pr
  $ 700     $ 700     $ 700     $ 700  

 

*   Recommend decline or 50% or 100% guaranty from CHS or CBP if available.   **
 
Repayment definitions:
1 – Always pays within 30 days; 2 – Usually pays within 30 days of due date; 3 –
Occasionally 30 – 60 days late 
  ***   Partner loans with a 100% guaranty shall be placed in the 15% Pool and
priced consistent with the 10% Pool cost.

Loan Conditions & Collateral Requirements
The table below provides a general outline of loan conditions and collateral
requirements for livestock loans. Each loan request is reviewed individually and
conditions may be added or removed based on the applicant’s unique situation.

          Tier   A1 & A2   B & C Pool   5% & 10%   15%, 50% & 100%  
All Livestock Loans
  Revolving line of credit    
 
  1st UCC lien on all livestock    
 
  1st UCC lien on feed crop on hand (if included as equity)    
 
  Ag Blanket UCC    
 
  Custom Feedlot Agreement and Custodial Agreement (custom fed) (over $250,000)
   
 
  Identifiable Brand and/or Ear tags (over $250,000)    
 
  List of Prospective Buyers attached to Security Agreement    
 
  Project Feasibility Plan (over $250,000)    
 
  Market Contract Assignment    
 
  Catastrophic loss insurance with Cofina Financial loss payee    

     
(COFINA FINACIAL LOGO) [c48645c4864523.gif]
  10/06
 
  Page 8 of 8

